Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                           Jan 27 2014, 9:41 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

MARK I. COX                                        GREGORY F. ZOELLER
The Mark I. Cox Law Office, LLC                    Attorney General of Indiana
Richmond, Indiana
                                                   IAN McLEAN
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

DAVID D. DARR,                                     )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )       No. 89A04-1307-CR-324
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                      APPEAL FROM THE WAYNE CIRCUIT COURT
                          The Honorable David A. Kolger, Judge
                              Cause No.89C01-1303-FD-82


                                        January 27, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
          David D. Darr appeals his conviction of Class D felony dealing in a sawed-off

shotgun.1 He argues on appeal the weapon was not a shotgun. We affirm.

                            FACTS AND PROCEDURAL HISTORY

          On March 5, 2013, Darr went to Knuckleheads Bar in Richmond, Indiana, and

offered to sell a gun from which the shoulder stock had been removed. The gun’s overall

length was seventeen inches, and its barrel was thirteen inches long. Police seized the gun

and arrested Darr.

                                 DISCUSSION AND DECISION

          When asked to review the sufficiency of evidence supporting a conviction, we do

not reweigh the evidence or judge the credibility of the witnesses. Arthur v. State, 499

N.E.2d 746, 747 (Ind. 1986). We consider only the evidence favorable to the State,

together with all reasonable inferences drawn therefrom. Id. If there is substantial evidence

of probative value supporting each element of the crime charged, we will affirm the

conviction. Id.

          There was ample evidence the gun Darr offered to sell was a sawed-off shotgun. A

shotgun is:

          A weapon designed or redesigned, made or remade, and intended to be fired
          from the shoulder and designed or redesigned and made or remade to use the
          energy of the explosive in a fixed shotgun shell to fire through a smooth bore
          either a number of ball shot or a single projectile for each single pull of the
          trigger.

Ind. Code § 35-47-1-11. A sawed-off shotgun is:

                  (1)     a shotgun having one (1) or more barrels less than eighteen (18)

1
    Ind. Code § 35-47- 5-4.1.
                                                  2
       inches in length; and
               (2)    any weapon made from a shotgun (whether by alteration,
       modification, or otherwise) if the weapon as modified has an overall length
       of less than twenty-six (26) inches.

Ind. Code § 35-47-1-10.

       Darr argues the gun in question is not within the statutory definition of sawed-off

shotgun because “to be a sawed-off shotgun, it first has to be a shotgun.” (Appellant’s Br.

at 3.) Darr argues this gun was not because it did not have a butt stock and, as it could not

be fired from the shoulder, it was not “[a] weapon designed or redesigned, made or remade,

and intended to be fired from the shoulder[.]” Ind. Code § 35-47-1-11.

       Even if the gun was not within the statutory definition of a shotgun, it was within

the statutory definition of a sawed-off shotgun, as there was evidence it was a “weapon

made from a shotgun (whether by alteration, modification, or otherwise) if the weapon as

modified has an overall length of less than twenty-six (26) inches.” Ind. Code § 35-47-1-

10. A Richmond police officer testified the weapon Darr tried to sell was “a highly

modified shotgun. It was missing its butt stock, the barrel was obviously cut down . . . .”

(Tr. at 301.) He identified the shell seized with the gun as a twelve-gauge shotgun shell.

There was sufficient evidence to permit Darr’s conviction of selling a sawed-off shotgun,

and we accordingly affirm his conviction.

       Affirmed.

VAIDIK, C.J., and RILEY, J., concur.




                                             3